Broyles, C. J.
1. One riding by invitation and gratuitously in another’s automobile can not recover for injury caused by the owner’s negligence in driving, unless it amounted to gross negligence. Epps v. Parrish, 26 Ga. App. 399 (106 S. E. 297), and citations; Peavy v. Peavy, 36 Ga. App. 202 (136 S. E. 96).
2. “Gross neglect is the want of that care which every man of common sense, how inattentive soever he may be, takes of his own property.” Civil Code (1910), § 3473.
3. The petition in the instant case alleged that the plaintiff’s injuries were caused by the gross negligence of the defendant in and while operating his automobile in which the petitioner was riding as an invited guest, and this court can not hold as a matter of law that the averments of gross negligence were not supported by the facts stated in the petition. It follows that the court did not err in overruling the general demurrer. The facts stated in the petition distinguish this case from the Peavy case and the other cases cited in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Lulce and Eloodworth, JJ., concur.

Connerat & Hunter, for plaintiff in error.
M. L. Cherlcas, contra.